427 So. 2d 439 (1983)
Cora NAYLOR, Curatrix of the Interdict, Roger A. Naylor
v.
LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT and Louisiana Department of Public Safety.
No. 83-C-0113.
Supreme Court of Louisiana.
February 11, 1983.
Denied.
WATSON, J., concurs with reasons.
WATSON, Justice, concurring in writ denial.
The injured victim must be compensated after a judicial determination of legal responsibility. However, it is shocking to contemplate the payment of a judgment of $3,357,967.22, much of which is for future care, by the State of Louisiana (or for that matter some other defendant) when it is quite possible that the unfortunate accident victim may live longer than the funds would last or expire in a short time. In the latter event, the substantial sum of money would not be repaid to the State, but would go to the victim's heirs. Surely, there must be a better method and I understand that some insurance companies are now making settlements on the basis of annual payments during the injured person's lifetime, or something similar. There is no way to accomplish such an equitable remedy by judicial action in the instant case. This may be a proper subject for legislation.
Therefore, I respectfully concur.